Title: To George Washington from Benjamin Lincoln, 10 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office October 10th 1782
                  
                  I was this day honored with your two favours of the 30th Ultimo, the returns and the papers inclosed in them have been laid before Congress.
                  Captain Phelps petitioned Congress for leave to retire from the Invalid Regiment on the emoluments allowed to retiring Officers of the 3d and 21st October 1780, on which Congress passed the enclosed resolve.
                  On the receipt of your Letter covering the papers relative to the question of rank between Lieutenant Colonel Huntington and Lieutenant Colonel Gray, I laid them before Congress, they passed the enclosed resolve.  I therefor in obedience to their order forward the Papers to your Excellency.  I have the Honor to be with Sincere regard and esteem Your Excellencys Most Obed. Hble Servt
                  
                     B. Lincoln
                     
                  
               